In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00200-CR



        DAIL RICHARD WARWICK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR17-159




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Appellant Dail Richard Warwick has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      October 24, 2017
Date Decided:        October 25, 2017

Do Not Publish




                                              2